Citation Nr: 1505026	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981 and from October 1985 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

The Board remanded the claim in August 2011 for further development and consideration. 


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's service-connected asthma precludes him from obtaining and maintaining substantially gainful employment of a sedentary nature.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, to include service treatment records, post service treatment records, and VA examination reports. 

The Veteran was afforded a hearing before a VLJ in March 2011, during which     he presented oral argument in support of his TDIU claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to his symptomatology, treatment history, and employment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the TDIU claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board also notes that actions requested in the prior remand have been undertaken.  A VA examination was conducted and additional treatment records were obtained.  In a September 2011 letter, the Veteran was asked to complete a release form for his private physician and to submit evidence showing his income since July 2008, such as annual tax returns.  The Veteran submitted additional argument but did not complete the form or submit any information concerning his income since July 2008.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also notes that the prior remand requested that a VA Form 21-2680 be completed and such was requested in the September 2011 letter.  The Veteran did  not return the form, however, such form was actually erroneous and not relevant to his claim.  The Board had intended to request completion of an updated VA Form 21-8940 since the filing of that form in August 2008.  The request for completion    of a new form was for the purpose of clarifying his employment dates and hours worked, since he had reported working since his August 2008 TDIU application.  However, as the Veteran has indicated that he was self-employed, the only information to be gained from a new VA Form 21-8940 would be his self-report, which is adequately address by other evidence of record, such as his reports to VA treatment providers and examiners.  As noted above, he did not comply with the request for proof of income.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action        is necessary.    See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, there is no prejudice to the Veteran by a decision at this time.

II.  TDIU

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect    some factor which takes the case outside the norm.  The sole fact that a claimant    is unemployed or has difficulty obtaining employment is not enough.  A high  rating in itself is recognition that the impairment makes it difficult to obtain or  keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration must be given to a Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran's only service-connected disability is asthma, which is rated as 60 percent disabling.  Therefore, he meets the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  However, upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim. 

A VA respiratory examination was conducted in August 2007.  The Veteran stated that he had a towing business and even hooking up a car to tow aggravated his breathing.  The Veteran also stated that cold weather caused shortness of breath.  The Veteran no longer worked as a tow truck operator but still owned the business.  The examiner stated that the Veteran had a mild ventilatory defect, mildly reduced forced vital capacity, and a normal total lung capacity.  

In August 2008, the Veteran requested TDIU.  He stated that he was self employed as a tow truck operator with his own truck, but could no longer get contracts for towing because of his asthma.  He stated that he has applied for other jobs but      was not selected due to his asthma.  He noted on his TDIU application that he      last worked full time on May 1, 2007, and earned $200,000 in 2005.  

A VA respiratory examination was conducted in September 2008.  The Veteran reported that he had a towing business and got short of breath with working at that business and also with cold weather.  It was noted that he was only working as much as he could in the towing business currently.  The examiner summarized that the Veteran was working as self-employed at his automobile tow business but not on a full time basis currently.  The Veteran further reported that he might get a call for a tow job, but if his respirations felt tight at that time, then he would not go out on the call but let another company take that tow job.  

In a February 2009 statement, the Veteran's private treatment provider (Dr. Brooks) stated that the Veteran had been permanently disabled since 1990, and that due to the progression of his lung disease, he is now completely unemployable. 

Thereafter, at a June 2010 VA diabetes mellitus examination, it was noted that the Veteran was a past tow truck owner/operator but had given that up and had not worked since December 2009 because of asthma with dyspnea on exertion.  The Veteran reported he does not exercise regularly but does walk his dog every other day.

At his March 2011 hearing, the Veteran testified that he has been looking for      jobs (including factory work, pumping gas, and fast food work) but has been unsuccessful, stating that employers do not want to put up with him because of all the time off he needs from work as well as the health responsibility.  He reported that his highest level of education is a GED.  The Veteran also testified that he     can no longer run tow trucks at present because his doctor had told him to stop,     as extreme hot and cold temperatures bothered him when he had worked outside.  The Veteran reported that he lost his tow truck business in bankruptcy last year.  

A VA respiratory examination was conducted in September 2011.  The Veteran reported that Dr. Brooks told him he should not work due to his chronic obstructive pulmonary disease, so he quit working around January 2010, and then lost his tow equipment in bankruptcy.  He stated he was not currently working.  Following examination of the Veteran, the examiner opined that the Veteran could not work  as a tow truck operator in cold weather.  However, the examiner stated that the Veteran would be capable of working in a sedentary indoor job.  He noted that the Veteran was able to bowl in a weekly league. 

The Veteran underwent pulmonary function tests in February 2012, which were interpreted as showing normal forced vital capacity (FVC), mildly reduced ratio of forced expiratory volume in one second to FVC (FEV-1), and normal total lung and diffusion capacities.  The impression was mild obstructive pattern. 

Upon consideration of the evidence, the Board affords minimal probative weight    to Dr. Brook's statement that the Veteran is completely unemployable due to his asthma.  The private osteopathic physician did not review the Veteran's claims file and relied solely on the history by the Veteran.  The opinion was unenhanced by any commentary, supporting rationale, or reference to findings in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In addition, the opinion is inconsistent with other evidence of record.  In this regard, the physician stated that the Veteran has been permanently disabled since 1990, but the Veteran himself has stated that he has worked until May 2007 or even later, and earned $200,000 in 2005.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("an opinion based upon an inaccurate factual premise has no probative value").  Moreover, the Veteran was asked in September 2011 to complete a release form for that physician so that treatment records could be obtained to help support that physician's opinion, but the Veteran did not do so.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not a one-way street).

The Board finds the September 2011 VA examiner's opinion to be the most persuasive on that question at hand.  The examiner is a physician who reviewed the record, considered the Veteran's contentions, examined the Veteran and provided an adequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran is somewhat limited in his abilities by the service-connected asthma, particularly his inability to work outdoors or in labor-intensive jobs, the most persuasive evidence does not reflect that he is unable to perform other forms of gainful employment.  Indeed, although he has alleged throughout the appeal      of being unable to work and having to stop work, his date of last employment continued to be extended, presumably as part time work, to 2010.  Moreover, the Veteran did not provide evidence of his income as requested in the September 2011 letter.  See Wood, supra.  In any event, the Veteran has a high school education and has experience running his towing business, suggesting he has skills transferrable to forms of gainful employment in an indoor setting.  The evidence does not indicate that the Veteran's service-connected asthma would affect his ability to perform light duty or sedentary work indoors.  

The Board notes the Veteran's testimony that employers do not want to hire him because of his problems with asthma.  However, as noted above, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.       A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose, 4 Vet. App. 361.

In sum, the Board finds the probative and persuasive evidence weighs against          a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected asthma.  Accordingly, the claim for  a TDIU is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a total disability rating based on individual unemployability is denied. 




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


